Citation Nr: 0021420	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  96-48 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the 20 percent disability evaluation assigned for 
service-connected diabetes mellitus is appropriate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from September 1990 to 
November 1993.

This appeal arises from a June 1994, Department of Veterans 
Affairs Regional Office (VARO), St. Petersburg, Florida 
rating decision which granted service connection for diabetes 
mellitus, and assigned a 20 percent disability rating, 
effective November 24, 1993, the day after his military 
separation.  

The Board remanded the appellant's claim for further 
development in a March 1999 decision.  Additional development 
was completed, and the claim has been returned to the Board 
for further adjudication.


FINDINGS OF FACT

1.  Neither the old nor the revised criteria for rating 
diabetes mellitus is more favorable to the appellant.

2.  The appellant's diabetes mellitus requires large insulin 
dosage, restricted diet and some regulation of activities.  


CONCLUSION OF LAW

The criteria for a 40 percent rating for diabetes mellitus 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.7, 4.119, Diagnostic Code 7913 (1995), 4.119, Diagnostic 
Code 7913 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regarding his claim for a compensable rating, the Board finds 
that the appellant has satisfied his statutory burden of 
submitting evidence which is sufficient to justify a belief 
that his claim is "well-grounded."  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  It 
is also clear that the appellant's claim has been adequately 
developed for appellate review purposes by VARO, and that the 
Board may therefore proceed to disposition of the matter.

In evaluating requests for increased ratings, the Board 
considers all of the medical evidence of record, including the 
appellant's relevant medical history.  Peyton v. Derwinski, 1 
Vet.App. 282 at 287 (1991).  Disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
(1999) requires that each disability be viewed in relation to 
its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(1999) requires that medical reports be interpreted in light 
of the whole recorded history.  Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, the Board 
notes that this claim is based on the assignment of an 
initial rating for disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), the Court 
held that the rule articulated in Francisco did not apply to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, No. 96-947, slip op. at 8-9; 
Francisco, 7 Vet. App. at 58.

The Board notes that it has characterized the issue on appeal 
in order to comply with the recent opinion by the Court in 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
In that case, the Court held, in pertinent part, that the RO 
had never properly provided the appellant with a statement of 
the case concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one for 
an '[i]ncreased evaluation for service[- ]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, No. 96-947, slip op. at 17, emphasis in the 
original.  The Court then indicated that "this distinction is 
not without importance in terms of VA adjudicative actions," 
and remanded the matter for the issuance of a statement of 
the case. Id.

In this case, the appellant's pleadings clearly indicate that 
he is aware that his appeal involves the RO's assignment of 
an initial disability evaluation. Consequently, the Board 
sees no prejudice to the veteran in characterizing the issue 
on appeal to properly reflect the appellant's disagreement 
with the initial disability evaluation assigned to his 
service-connected disability.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged ratings."  Fenderson, No. 
96-947, slip op. at 9.  In this case, the RO granted service 
connection and originally assigned a 20 percent disability 
evaluation for diabetes mellitus in a June 1994 rating 
decision, effective as of November 24, 1993, the day after the 
appellant's military separation. 

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

Service medical records reveal that the appellant presented in 
December 1992 with complaints of polyphagia, polyuria, 
nocturia, and a 17 pound weight loss over 2 weeks, and 
generalized malaise.  The assessment was of new onset diabetes 
mellitus, probable Type I.  He was transferred to a naval 
hospital for admission and evaluation.  Discharge note 
indicated that on the second day, he was started on 16 units 
of insulin in the morning and 10 units in the evening, which 
was adjusted over the next few days to control blood glucose.  
He was on 18 NPH (a type of insulin, isophane) and 4 Regular 
in the morning, and 12 NPH and 2 Regular in the evening with 
good control.  He was followed by an internist where his 
insulin was adjusted to 20 NPH and 6 Regular in the morning, 
and 12 NPH and 2 Regular in the evening.  He reported good 
control of sugars.

A January 1993 Report of the Medical Board indicated a 
diagnosis of diabetes mellitus, probably type I.  The 
appellant reported that he was currently without complaints.  
He was taking 20 NPH units subcutaneously in the morning and 
12 units NPH in the evening, and Regular insulin, 6 units in 
the morning and 2 units in the evening.  His home glucose 
measurements had been in the 100 to 200 range.  It was the 
opinion of the Board that the diagnosis was correct, and it 
was recommended that the appellant be returned to 8 months 
limited duty ashore, with reevaluation at the end of that 
time.  

The appellant continued to be followed for his diabetes 
mellitus.  A November 1993 treatment record indicated that he 
was scheduled to separate from service the following week.  He 
reported that he felt well.  He was asymptomatic.  However, 
based on his labs, the examiner assessed that his diabetes 
mellitus was not optimally controlled and recommended 
increasing his evening insulin to 20 NPH with 4 units Regular.  
The appellant was instructed on how to adjust his insulin at 
home. 

A VA examination was conducted in February 1994.  The 
appellant reported that he was taking 14 units of Regular and 
26 units of NPH every morning, and 2 units of Regular and 14 
units of NPH every night.  He claimed that he was following a 
diet that avoided sugars and other obvious carbohydrates.  He 
indicated that he monitored his blood sugar 3 or 4 times a 
day, although he was not actually recording it.  He claimed 
that his blood sugar ran from 120 to 150, sometimes to 170, 
but rarely over 170.  He reported that, following control of 
the diabetes mellitus, he felt that he had actually returned 
to a good level of general health and strength.  The 
impression was of classic type I insulin dependent diabetes 
mellitus, which appeared under quite good control on the 
present regimen. 

VA treatment records dated from August 1994 to January 1995 
were submitted.  A September 1994 entry reported that the 
appellant complained of decreased visual acuity.  
Ophthalmology examination revealed no eye pathology and noted 
that his decreased visual acuity was most likely related to 
concentration gradient changes influenced by glucose.  He was 
encouraged to maintain tight glucose control.  A January 1995 
entry reported that the appellant indicated increased blurred 
vision since September.  The examiner noted that he was not 
following any diet except to avoid sugar and he was referred 
to a dietitian for a diabetic diet.  

A military Central Physical Evaluation Board examination was 
conducted in May 1995.  It was reported that the appellant had 
been working as a plumber's helper with no significant 
limitation of physical activity except for heavy lifting or 
straining due to occasional back pain.  He indicated that he 
was taking 26 units of Humulin and 14 units of Regular insulin 
in the morning, and 18 units of Humulin N and 10 units of 
Regular in the evening.  He indicated that he self monitored 
his glucose for his sliding scale and noted that his diabetes 
fluctuated widely at times.  He complained of occasional 
blurred vision and reported that he had been told at the VA 
that there was no diabetic retinopathy and that his blurred 
vision was attributed to his wide serum glucose fluctuations.  
Physical examination was within normal limits.  It was 
summarized that the appellant still required insulin for 
glucose control, with rather loose control.  He had been 
advised to seek tighter control in order to control his 
symptoms of blurred vision and to prevent complications of 
hypoglycemia or hyperglycemia.  He was limited in that, due to 
his disease process, he was unable to perform the full duties 
of his rate, and it was recommended that he be retained on the 
TDRL.

VA treatment records dated from June 1995 to November 1996 
were also submitted.  A June 1995 entry reported that the 
appellant was taking NPH 20 units and 10 Regular units in the 
morning, and NPH 10 units and 5 Regular units in the evening.  
He denied reactions.  He reported no change in vision.  He 
claimed that his exercise included tennis and basketball 2 to 
3 times per week.  Several entries indicated that the 
appellant failed to report to the diabetic clinic for follow 
up from July 1995 through October 1995.  A November 1995 entry 
reported that the appellant was seen for renewal of medication 
and evaluation.  September 1996 entries noted that he failed 
to report, and had not been seen at the clinic since November 
1995.  He had moderate ketones in serum.  He was provided 
additional education regarding his condition.  He reported 
many financial difficulties and indicated that he was very 
sporadic in food and medication intake.  He was instructed on 
dietary control.  The assessment was of IDDM, poorly 
controlled.  The following week, the appellant reported that 
he was doing somewhat better and felt much better compared to 
the previous week.  

A VA hospitalization summary for a period of admission from 
October 27, 1997 to October 28, 1997 was submitted.  The 
appellant was a transfer from the clinic for treatment of mild 
diabetic ketoacidosis.  He presented after he ran out of his 
insulin 2 days prior to admission.  He started feeling bad the 
day prior to admission and had some mild abdominal pain and 
nausea.  On the day of admission, he presented with these 
complaints, and blood chemistries were obtained that showed a 
blood sugar over 300 and a bicarbonate of 15 with an elevated 
NI gap.  The appellant was then transferred to the VA for 
further evaluation and treatment.  He denied any evidence of 
infection, such as a cough or any other localizing sign.  He 
denied any urinary symptoms.  He claimed that he was being 
seen at the VA clinic for his diabetes, but had not followed 
up in over a year.  He ran out of insulin secondary to poor 
planning and not refilling his prescriptions.  He claimed that 
his last eye exam was many years earlier, and he did not 
recall having any retinopathy.  It was felt that hydration, 
along with NPH insulin would be enough to correct his 
acidosis.  Additionally, he was started on IV fluids.  He had 
an uncomplicated course and improved.  He felt much better by 
the next morning.  He was provided a supply of insulin 
syringes and Accu-check strips, and was counseled on the 
importance of tight glycemic control to avoid complications.  
Discharge medications included a morning dose of 36 units of 
NPH and 15 units of Regular, and an evening dose of 22 units 
of NPH and 10 units of Regular. 

The appellant was seen in the diabetic clinic in April 1998.  
He was on 24 NPH and 12 Regular in the morning, and 20 NPH and 
8 Regular at night.  He reported that he had had one 
hypoglycemic reaction the week before.  He indicated that he 
home-monitored.  He claimed that he had no exercise program, 
and worked as a server at a college and did odd jobs.  He did 
not have peripheral neuropathy.  The impression was of 
diabetes mellitus with poor control.  He was to be sent for a 
dietary consultation.

Diabetes mellitus is rated pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  The Court has held that where the law 
or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The regulations 
governing the evaluation of diabetes mellitus were amended 
effective June 6, 1996.  Because the veteran filed his claim 
in December 1993, the Board will consider both the old and 
the new regulations.

Prior to June 6, 1996, a 20 percent evaluation was warranted 
for moderate diabetes mellitus with moderate insulin or oral 
hypoglycemic agent dosage and restricted (maintenance) diet; 
without impairment of health or vigor or limitation of 
activity. Moderately severe diabetes mellitus requiring large 
insulin dosage, restricted diet, and careful regulation of 
activities such as avoidance of strenuous occupational and 
recreational activities warranted a 40 percent evaluation.  A 
60 percent evaluation was warranted for severe diabetes 
mellitus with episodes of ketoacidosis or hypoglycemic 
reactions, but with considerable loss of weight and strength 
and with mild complications, such as pruritus ani, mild 
vascular deficiencies, or beginning diabetic ocular 
disturbance.  Pronounced uncontrolled diabetes mellitus with 
repeated episodes of ketoacidosis or hypoglycemic reactions, 
restricted diet and regulation of activities, with 
progressive loss of weight and strength or severe 
complications warranted a 100 percent evaluation.  See 38 
C.F.R. § 4.119, Diagnostic Code 7913 (1995).

As previously noted, 38 C.F.R. § 4.119, Diagnostic Code 7913 
was amended effective June 6, 1996.  Pursuant to the amended 
regulation, a 20 percent evaluation is warranted for diabetes 
mellitus requiring insulin and restricted diet or an oral 
hypoglycemic agent and restricted diet.  Diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities warrants a 40 percent evaluation.  See 38 C.F.R. § 
4.119, Diagnostic Code 7913 (1999).  A 60 percent evaluation 
is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if evaluated separately.  Diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated, warrants a 100 percent 
evaluation.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 
(1999).

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (1999).

The Board has reviewed all the evidence during the appeal 
period and finds, first, that neither the old or the revised 
rating criteria are more favorable to the appellant, and, 
second, that under both the old and the revised criteria, he 
is entitled to a 40 percent rating, but no more than a 40 
percent rating, during this entire period.  Id.; Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999). 

Considering the claim under the old rating criteria, during 
the appeal period the appellant has required a large insulin 
dosage and restricted diet for control of his diabetes.  
Although it is unclear whether avoidance of strenuous 
occupational and recreational activities has been medically 
indicated during this time, it is clear that as early as 
1993, the military considered that his activity level should 
be restricted.  With application of the benefit of the doubt 
rule, the Board finds that the appellant more nearly meets 
the criteria for a 40 percent rating under the old rating 
criteria.  Because the diabetes mellitus did not cause 
episodes of ketoacidosis or hypoglycemic reactions, 
considerable loss of weight and strength or mild 
complications, a 60 percent rating is not in order.

Considering the claim under the revised rating criteria, the 
Board finds that a 40 percent rating is in order.  During the 
appeal period, the diabetes mellitus has required insulin, 
restricted diet, and regulation of activities.  However, it 
has not caused episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications.  

Application of the extraschedular provision is not warranted.  
38 C.F.R. § 3.321(b) (1999).  There is no objective evidence 
that the appellant's service-connected disability presents 
such an exceptional or unusual disability picture, with such 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  Hence, 
referral by the RO to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, under the above-
cited regulation, was not required.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996).




	(CONTINUED ON NEXT PAGE)




ORDER

A 40 percent disability rating for diabetes mellitus is 
granted, subject to the controlling regulations governing the 
payment of monetary benefits. 



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

